Citation Nr: 0928183	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative disc disease 
of the cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active service from February 1943 to October 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  

In the Veteran's April 2006 substantive appeal, he requested 
a videoconference hearing before a Veterans' Law Judge, which 
was scheduled to be conducted in December 2008.  The Veteran, 
however, failed to report for the scheduled videoconference 
hearing. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which enhanced VA's duty 
to notify the claimant in cases such as this one, i.e., 
claims to reopen.
  
In claims to reopen, VA must both notify the claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  VA's Office 
of General Counsel issued informal guidance interpreting the 
decision in Kent as requiring that the notice provided 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in 
October 2004.  Although this notice letter advised the 
Veteran of the basis for the denial in the prior decision, in 
other words, that the claim was denied because the evidence 
of record at that time failed to show that the Veteran's 
current degenerative disc disease of the cervical spine was 
incurred in or aggravated by his military service, it is 
deficient in that it fails to identify the kind of evidence 
that would overcome the prior deficiency.  Rather, the notice 
merely states that the Veteran must submit evidence relating 
to the stated basis of the prior denial.

Furthermore, the October 2004 notice fails to provide the 
Veteran with the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit sought, i.e., service connection.  Rather, the 
attachment entitled "What Must the Evidence Show" 
reiterates the same information as to the submission of new 
and material evidence.

For these reasons, the Board finds that the notice provided 
to the Veteran is insufficient to comply with VA's enhanced 
duty to notify as set forth in the Kent decision.  The 
Veteran's claim must, therefore, be remanded.

Accordingly, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



1.  Provide notice that adequately explains 
to the Veteran what information and evidence 
he must submit to reopen his previously 
denied claim for service connection for 
degenerative disc disease of the cervical 
spine.  The notice must also advise him of 
the evidence and information necessary to 
establish entitlement to the underlying claim 
for service connection.  

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




